Citation Nr: 0844786	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  99-21 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a lumbar spine (low 
back) disorder, to include as secondary to a service 
connected thoracic spine disability.


REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied service connection for  
"abdominal" and back disabilities.  The veteran did not 
request a Board hearing on these matters.  

This appeal was previously before the Board in December 2005.  
At that time, the Board remanded the claim for service 
connection for an abdominal disability to obtain an opinion 
as to whether the veteran had a current disability.  The 
Board also granted a claim of service connection for 
degenerative changes in the thoracic spine with old 
compression deformities of T6 and T7 and found that a claim 
for service connection for a lumbar spine (low back) disorder 
on a secondary basis was raised by the record.  The Board 
therefore remanded the low back claim to obtain a VA 
examination in order to determine whether the veteran had a 
lumbar spine (low back) disability that began during service, 
was linked to some incident of service or was caused or 
aggravated by his service-connected disability of the 
thoracic spine.  The RO issued a Supplemental Statement of 
the Case (SSOC) in December 2006.  

On appeal again in June 2007, the Board granted service 
connection for resection of the duodenum and again remanded 
the claim for service connection for a low back disability 
for additional development, to include providing proper 
Veterans Claims Assistance Act (VCAA) notice, obtaining an 
addendum to a VA examination conducted in 2006, and securing 
any additional pertinent records relating to the thoracic 
spine disorder.  The RO issued an SSOC in September 2008.  

The Board finds that the AMC/RO complied with the Remand 
directives, and therefore the Board may proceed with its 
review of the appeal.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) (noting Board's duty to "insure [the RO's] 
compliance" with the terms of its remand orders).





FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision; of the information VA 
failed to provide in a timely fashion, any resulting 
prejudice has been rebutted.

2.	The veteran's service medical records are negative of any 
complaints of, treatment for or diagnosis of a low back or 
lumbar spine injury or disorder; there is no post-service 
medical or X-ray evidence of a low back disability, to 
include arthritis of the lumbar spine, until many years 
after the veteran's separation from service; the only 
competent medical opinions of record weigh against a 
determination that the veteran's low back or lumbar spine 
disorder is linked to service or was caused or aggravated 
by his service connected thoracic spine disability. 


CONCLUSION OF LAW

Service connection for a low back or lumbar spine disorder, 
including arthritis, to include as secondary to a service-
connected thoracic spine disability, is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.310 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the October 
2007 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim, and of the information it failed to provide in a 
timely fashion, any presumed prejudice has been rebutted.  

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending 
before VA on or filed after" May 30, 2008, as here, 38 
C.F.R. § 3.159(b)(1) no longer requires that VA request that 
the claimant provide any evidence in his or her possession 
that pertains to the claim.  See 73 Fed. Reg. 23353, 23354 
(Apr. 30, 2008).    

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The October 2007 letter from the RO satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support his direct and secondary service connection claims, 
namely, proof of: (a) an injury in military service or 
disease that began in or was made worse during military 
service, or an event in service causing injury or disease; 
(b) a current physical or mental disability; and (c) a 
relationship between the current disability and an injury, 
disease or event in service, or for the purposes of secondary 
service connection, proof that a service connected disability 
caused or aggravated the low back disorder.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claim.  Although not 
required to do so, it also specifically asked the veteran to 
provide VA with any other supporting evidence in his 
possession, and it further apprised him of the manner in 
which VA calculates disability ratings and assigns effective 
dates in accordance with Dingess.  The Board thus finds that 
the veteran was effectively informed to submit all relevant 
evidence in his possession, and that he received notice of 
the evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the RO 
decision that is the subject of this appeal in its October 
2007 letter.  Where such a timing error occurred, the Board 
must presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders, 487 F.3d at 
886, 889 (recognizing that "VCAA notice errors are reviewed 
under a prejudicial error rule" and holding that "all VCAA 
notice errors are presumed prejudicial and . . . VA has the 
burden of rebutting this presumption"); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board determines that any presumed prejudice to the 
veteran as a result of the defect in timing has been 
rebutted.  Specifically, the RO cured the defect by providing 
complete VCAA notice together with readjudication of the 
claim, as demonstrated by the September 2008 SSOC.  Prickett 
v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  The veteran thus 
was not prejudiced by any defect in timing, as "the purpose 
behind the notice has been satisfied . . . that is, affording 
a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.       
    
b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive a February 2003 VA examination as well as an August 
2006 VA examination with subsequent July 2008 Addendum, all 
of which were thorough in nature and, when considered 
together, the evidence is adequate for the purposes of 
deciding this claim.  The February 2003 and August 2006 VA 
examinations included opinions addressing the contended 
causal relationships, which were based upon a review of the 
relevant evidence in the claims file, a thorough physical 
examination, and supported by a rationale.  An addendum to 
the latter examination addressed the question of service 
connection for a low back disability secondary to a service-
connected thoracic spine disability.  The evidence currently 
of record is sufficient to resolve this appeal, and the VA 
has no further duty to provide an examination or opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Service Connection
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, 419 F.3d at 1318; Coburn, 19 Vet. App. at 431.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

b. Secondary Service Connection
Pursuant to 38 C.F.R. § 3.310(a), a "disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected."  See Evans v. 
West, 12 Vet. App. 22, 29 (1998) (noting requirements for 
establishing service connection on a secondary basis).  Thus, 
in order to establish a secondary service connection claim, 
the veteran must show: (1) the existence of a current 
(secondary) disability; (2) the existence of a service-
connected disability; and (3) evidence that the service-
connected disability proximately caused the secondary 
disability.  38 C.F.R. § 3.310(a).  A veteran may also 
establish secondary service connection by demonstrating that 
his current (secondary) disability became aggravated or 
worsened by the already service-connected disease.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (holding that "when 
aggravation of a veteran's non-service-connected [secondary] 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation"); see Libertine v. Brown 9 Vet. App. 521, 522 
(1996) ("Additional disability resulting from the 
aggravation of a non-service-connected [secondary] condition 
by a service-connected condition is also compensable under 
38 C.F.R. § 3.310(a)").  If a veteran succeeds in 
establishing service connection for a secondary condition, 
"the secondary condition shall be considered a part of the 
original condition."  38 C.F.R. § 3.310(a).  

The Board acknowledges that VA recently amended 38 C.F.R. 
§ 3.310, effective October 10, 2006.  This amendment added 
the following provision to this regulation:  "(b) 
Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level."  38 C.F.R. § 3.310 (2006).  VA amended § 
3.310 "because of a court decision [Allen v. Brown, 7 Vet. 
App. 439 (1995)] that clarified the circumstances under which 
a veteran may be compensated for an increase in the severity 
of an otherwise nonservice-connected [disability,] which is 
caused by aggravation from a service-connected 
[disability]."  71 Fed. Reg. 52744 (Sept. 7, 2006).  Thus, 
"[t]he intended effect of this amendment is to conform VA 
regulations to the [Allen] court's decision."  71 Fed. Reg. 
52744 (Sept. 7, 2006).  Because this amendment is in the 
nature of a clarifying revision, rather than a substantive 
change, and because VA clearly expressed its intent to 
conform this regulation to already-existing case law, the 
Board will employ the same analysis as it has since Allen and 
consistent with the principles contained therein, as outlined 
above.       

c. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background
The veteran has urged that he has a low back disorder, which 
is either causally related to his period of active service or 
to his service connected thoracic spine disability, and not 
related to his age.  

As reflected in the veteran's October 1972 Report of Medical 
Examination for Enlistment, he received a normal clinical 
evaluation of the spine, and in his accompanying Report of 
Medical History, he noted that he was in good health and made 
no mention of any recurrent back pain.  Similarly, upon his 
service discharge in October 1974, the veteran received a 
normal clinical assessment of the spine, and reported that he 
was in good health as far as he knew.  

A December 1974 VA musculoskeletal examination report noted 
that the veteran had good muscular development, and his back 
movements were full and strong.  At this time he had a good 
stance and walk, and based on a radiographic report, the 
clinician diagnosed the veteran with osteomyelitis of the 
dorsal spine.  (Service connection is currently in effect for 
a dorsal or thoracic spine disability.)

In August 1997 the veteran underwent a VA examination of the 
spine.  The examiner noted that during service the veteran 
reportedly was involved in a motor vehicle accident and also 
fell down a flight of stairs, where he broke two ribs and 
injured his low back.  After performing a physical 
examination and reviewing X-ray reports, the examiner 
diagnosed the veteran with minimal osteoarthritic spurring 
with associated low back pain.  The clinician did not offer 
any nexus opinion.

As reflected in a February 2003 VA examination report, the 
veteran submitted to an examination of the spine; the 
physician reviewed the claims file.  He noted that the 
veteran had been involved in a head-on collision during his 
period of active service in 1974, but that the veteran's 
service medical records were negative of any complaints of, 
treatment for or diagnosis of a low back or lumbar spine 
problem.  After performing a physical examination and 
reviewing an X-ray report of the lumbar spine, the VA 
physician diagnosed the veteran with minimal degenerative 
changes of the lumbar spine.  Citing to the fact that the 
veteran had no abnormalities of the back on his service 
discharge, the physician offered his impression that "[o]n a 
more likely than not basis, the back pain he is experiencing 
is probably from, in all likelihood, degenerative disk 
disease and minimal arthritis of his spine which developed 
after he left the service."           

The veteran underwent another VA examination of the back in 
August 2006; the physician, Dr. M.B., took a history from the 
veteran and reviewed the claims file.  He noted the veteran's 
account that he fell down some stairs during service, and 
that the veteran believed that this fall had caused a lumbar 
spine disorder.  Currently, the veteran complained of pain 
and stiffness that he had reportedly experienced for a long 
time since service.  Based on a physical examination and X-
ray data, Dr. M.B. diagnosed the veteran with chronic 
lumbosacral strain with mild degenerative changes.  He also 
noted that the veteran's "history and physical exam relates 
most of his symptoms across his thoracic spine and not 
isolated to his lumbar spine.  I find no evidence in his 
service medical record or C-file that can link the current 
lumbosacral spine condition to inservice diagnosis or 
injury."  Dr. M.B. therefore concluded that "it is less 
likely as not that he has a current lumbosacral spine 
condition related to any inservice treatment or injury." 

An August 2007 VA medical note indicates that the veteran had 
chronic back pain.  He reported having degenerative disc 
disease of multiple levels of the lumbar spine.  

In July 2008, Dr. M.B. offered an Addendum to his August 2006 
VA examination report; he again reviewed the claims file.  
Dr. M.B. noted that the veteran had full range of motion in 
the lumbar spine, without spasm or tenderness, and that the 
veteran had only minimal degenerative changes on X-ray 
findings.  Based on these data, he commented that "[i]t is 
not uncommon at age 53 when I examined him and even now at 
age 55 for people to have some lumbosacral spine pain and 
minimal degenerative changes on x-ray."  The physician 
therefore concluded that "it is not likely that his current 
complaints of lumbosacral spine pain are caused by or 
aggravated beyond their nature progression by his service-
connected thoracic spine condition."   
 
b. Discussion
The Board determines that the overwhelming preponderance of 
the evidence weighs against the veteran's claim for service 
connection for a low back disorder, to include as secondary 
to his service connected thoracic spine disability.  In 
particular, the veteran's service medical records are 
negative of any complaints of, treatment for or diagnosis of 
a low back disorder; such silence in the record weighs 
against the claim.  Additionally, the first medical diagnosis 
of a lumbar spine abnormality in the record occurred in 
August 1997, more than two decades post-service.  Such a 
significant lapse in time preponderates against the claim.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (en banc).  Further, the only competent medical 
opinions of record that address the nexus issue, namely the 
February 2003 VA opinion and the August 2006 VA opinion by 
Dr. M.B. with his 2007 Addendum, preponderate against the 
claim, as the physicians determined, after a review of the 
claims file, physical examinations, and taking a reported 
history, that it was less likely than not that the veteran's 
current lumbar spine disorder was causally related to his 
period of active service or any incident thereof, or that 
such lumbar spine disorder was caused or aggravated by his 
service connected thoracic spine disability.  Instead, at 
least one examiner, Dr. M.B., specifically attributed the 
current lumbar spine disorder to the veteran's age.  The 
veteran has offered no contrary favorable medical nexus 
opinion, and in the absence of such evidence, the Board must 
deny the claim.  

The Board has considered the veteran's statements relating to 
his belief that his low back disability is linked to service 
or was caused or aggravated by his thoracic spine disability.  
However, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 
F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status generally do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  

In the Board's judgment, the disability in question, a 
chronic low back disability with arthritis of the lumbar 
spine, which was diagnosed on the basis of thorough physical 
and X-ray examinations, is not the type of disability that 
can be diagnosed by a layman.  Jandreau, supra.  Thus, while 
the veteran is competent to report what comes to him through 
his senses, he does not have medical expertise to diagnose 
such a condition involving the lumbar spine.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, he 
cannot provide a competent opinion regarding diagnosis or 
causation.

IV. Conclusion 
For the reasons stated above, the Board finds that service 
connection for a low back disorder on direct, presumptive or 
secondary bases is not warranted.  As the evidence 
preponderates against the claim, the benefit of the doubt 
doctrine does not apply to the instant case.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  





ORDER

Service connection for a lumbar spine (low back) disorder, to 
include as secondary to a service connected thoracic spine 
disability, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


